Citation Nr: 0501727	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-18 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
April 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision.  The veteran filed a 
notice of disagreement in July 2002, the RO issued a 
statement of the case in April 2003, and the veteran 
perfected his appeal in June 2003.  

The Board first notes that a local hearing was requested in 
July 2003 and a Travel Board hearing was requested in 
December 2003.  Although they were duly scheduled, the 
veteran failed to appear for both hearings.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

REMAND

The veteran is seeking a TDIU.  Currently, he is service 
connected for a single disability (ankylosis of the right 
elbow, rated as 60 percent disabling).

The most recent supplemental statement of the case was issued 
in October 2003.  Since then, a private x-ray report, the 
report of a May 2004 VA joint examination, and new color 
photographs of the veteran's right elbow have been associated 
with the claims file.  A remand for RO consideration of this 
obviously relevant evidence is necessary because the veteran 
has not waived prior RO review of these records.

Although the May 2004 examination report discussed the 
veteran's right elbow condition, the examiner did not 
specifically opine as to whether this sole service-connected 
disability precluded him from obtaining or maintaining any 
gainful employment (consistent with his education and 
occupational experience).  A new examination is therefore 
necessary (as detailed below).  Before the examination is 
scheduled, updated private and VA treatment records should be 
obtained.  

Accordingly the Board REMANDS this claim for the following 
actions:

1.  Review all medical records and 
photographs associated with the claims 
file since the issuance of the 
supplemental statement of the case in 
October 2003 in the context of the 
veteran's TDIU claim.

2.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him since April 2003 (the last time VA 
treatment records were associated with 
the claims file).  Provide him with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
him of the records that the RO was unable 
to obtain, including what efforts were 
made to obtain them.  Also inform him 
that adjudication of his claim will be 
continued without these records unless he 
is able to submit them.  Allow him an 
appropriate period to respond.  

3.  Arrange for a new VA examination of 
the veteran.  Send the claims folder to 
the examiner for complete review of the 
record prior to the examination.  Ensure 
that the examiner conducts any necessary 
testing and addresses the following 
questions:  

a).  What is the nature and severity 
of the veteran's service-connected 
right elbow disability?  

b).  Without taking his age into 
account, is the veteran precluded 
from obtaining or maintaining any 
gainful employment (consistent with 
his education and occupational 
experience) solely due to his 
service-connected right elbow 
disability?  

4.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

5.  Thereafter, readjudicate the claim 
for TDIU.  If it remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case which 
summarizes all evidence associated with 
the claims file since the October 2003 
supplemental statement of the case and 
discusses all pertinent legal authority.  
Allow an appropriate period for response.  
Thereafter, return the case to the Board, 
if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


